Citation Nr: 1435519	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  04-37 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from May 9, 1966 to June 13, 1966. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the RO. 

The Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge (VLJ) in May 2005.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In January 2006, the Board remanded the case for additional development of the record.  After the case was returned, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). 

In a March 2009 decision, the Board denied the Veteran's claim.  

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the case.

In December 2011, the Board again remanded the Veteran's claim for additional development.  The Board subsequently requested additional VHA opinions in March 2013 and February 2014.  The requested opinions were received in April 2013 and April 2014. 

The Board has provided the Veteran with copies of the VHA opinions, and solicited additional evidence and/or argument.  Cf. Thurber v. Brown, 5 Vet.App. 119 (1993).  The Veteran, through his attorney, submitted additional argument.  


FINDING OF FACT

The evidence clearly and unmistakably shows that an acquired psychiatric disorder preexisted service, and that it did not chronically worsen or increase in severity during service.


CONCLUSION OF LAW

The Veteran's preexisting acquired psychiatric disorder was not aggravated during active service. 38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice to the Veteran in October 2002, January 2006 and September 2006 letters.  The September 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, service personnel records, VA outpatient medical records, private treatment records, a VA examination report and expert medical opinions from the VHA.  

As noted, the Board remanded the Veteran's claim for further development in January 2006 and December 2011. Specifically, in January 2006, the Board requested that the RO obtain the private treatment records the Veteran identified during his May 2005 hearing.  The Veteran was also to be afforded a VA examination in order to determine the etiology of his claimed psychiatric disorder.  

In December 2011, the Board remanded the Veteran's claim in order to allow him the opportunity to submit additional evidence in support of his allegation that he was assaulted while on active duty.  The Board also requested that the RO obtain any relevant VA or non-VA treatment records.

Following the January 2006 remand, the RO obtained the private treatment records the Veteran identified during the May 2005 hearing. The Veteran was also provided with the requested VA examination in July 2007.

Following the December 2011 remand, in a January 2012 letter, the RO requested the Veteran submit evidence to support his claim that he was assaulted during service.  No additional evidence was received.  The RO also requested all non-electronic VA treatment records for the Veteran from June 1966 to the present.  

In response, the Veteran's June 2007 VA examination report was submitted and the VA Medical Center in Togus, Maine, noted that there were no additional non-electronic records.  However, the Veteran's recent VA electronic treatment records were obtained and associated with his electronic claims folder.

Based on the above, the record reflects that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

As noted, the Board obtained a VHA medical opinion in April 2014.  Upon review, the physician's report reflects that she reviewed the Veteran's past medical history and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  

In a June 2014 statement, the Veteran's attorney agreed that a prior April 2013 VHA opinion was inadequate insofar as the physician did not indicate whether there was aggravation of the Veteran's pre-existing psychiatric disorder beyond the normal progression of the disease while on active duty.  

While the statement also indicated that the April 2014 VHA opinion was inadequate, the Veteran's attorney did not provide any rationale for this argument. 

During the May 2005 hearing, the undersigned Veterans Law Judge clarified the issue on appeal and suggested the submission of additional evidence to support the Veteran's claim.  The hearing transcript clearly demonstrates that the Veteran understood what was required to establish service connection.  

The Veterans Law Judge also left the record open for a 30-day period following the hearing to allow for the submission of such additional evidence.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


II. The April 2011 Memorandum Decision

This case was remanded by the Court in April 2011.  In its decision, the Court stated that "the Board failed to provide adequate reasons or bases for its decision to favor one VA medical opinion over another."  See the Court decision, page 1.

In its decision, the Court stated that the Board had found that the October 2008 opinion from the Veterans Health Administration, which concluded that the Veteran's psychiatric was not related to his military service, was more probative than the July 2007 VA examiner's opinion because it was based on a full review of the record.  

The Court noted, however, that the July 2007 VA examination report reveals that the examiner reviewed "'all provided records' as well as concluded a clinical interview and psychological testing."  Id. at 6.  As both "medical opinions were based on a full review" of the Veteran's claims folder, the rationale provided by the Board did not allow for the Veteran "to understand the precise basis for the [B]oard's decision."  Id. 

The Court also stated that the Board's "cursory conclusion is made more problematic because some of the service records that may have corroborated [the Veteran's alleged in-service assault] or the 2007 [VA] medical opinion were destroyed." Id.  

As such, the Board has a "heightened duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule." Id., at 7; citing O'Hare v. Derwinski, 1Vet.App. 365, 367 (1991).

Here, the Veteran contends that he was assaulted while on active duty and developed an acquired psychiatric disorder as a result of his injuries. See, e.g., the May 2005 hearing. 

In an attempt to verify the Veteran' s allegation the RO contacted Lackland Air Force Base in order to obtain training records or any records of an assault.  In August 2004, the Department of the Air Force responded that no records pertaining to the Veteran's allegations were available.  Any records that might have existed would have been destroyed in accordance with Air Force regulations.  

As will be discussed, the Board, in its capacity as the finder of fact, finds that the Veteran was not assaulted while on active duty. As a result, there would be no records documenting this alleged incident and no records for the Air Force to destroy in accordance with its regulations. 

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis of the Veteran's claim is undertaken with that obligation in mind.


III. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).


IV. Analysis

The Veteran contends that he is entitled to service connection for an innocently acquired psychiatric disorder.  

The Board notes that the record clearly indicates that the Veteran has been diagnosed with an anxiety disorder during the appeal period.  See, e.g., the April 2014 VHA opinion.  

While the Veteran has also been diagnosed with a personality disorder and alcohol dependence, a personality disorder is not a disease or injury within the meaning of applicable legislation and, thus, is not a disability for which service connection may be granted. 38 C.F.R. § 3.303(c).  Further, direct-incurrence service connection may not be granted after October 31, 1990, for disability the result of abuse of alcohol or drugs. 38 C.F.R. § 3.301(a) (2013).

The Veteran's service treatment records include a November 1965 self-report of medical history wherein the Veteran indicated that he was currently experiencing, or previously had, frequent trouble sleeping, nervous trouble, and depression or excessive worry.  A physician reviewed the Veteran's complaints and noted that the he had mild insomnia and mild anxiety.  Upon examination, however, no clinical psychiatric diagnosis was made and the Veteran was deemed qualified for service.

The Veteran reported for active duty on May 9, 1966.  He was treated less than 20 days later for complaints of increasing anxiety.  A consultation revealed that he was undergoing an acute anxiety reaction manifested by anorexia, insomnia, and marked hyperactivity.  Continued training was thought to be impossible.  Administrative separation was recommended.  

The service treatment records contain a handwritten statement from the Veteran wherein he reported experiencing "nerve trouble before" joining the Air Force, but that his current symptoms were "much worse."  He stated that he was experiencing difficulty sleeping, headaches, nausea and crying at night and that he wanted to be "left alone and [to] go home." He reported that he was home-sick and wanted a discharge "more than anything." 

Upon separation examination in June 1966, it was determined that there was no significant illness or injury during his term of service and no aggravation of preexisting conditions.

Following his separation from service, the Veteran is shown to have been hospitalized for episodic excessive drinking in May 1969.  At that time, it was noted that he had been in trouble almost continuously since he left high school and for about seven weeks prior to graduation.  The May 1969 hospitalization noted that he had been displaying behavioral problems since age 12. 

A private treatment record from September 1991 documented that the Veteran saw a counselor with his mother when he was 10 years old. 

In July 2007, a VA examiner suggested that the Veteran entered service with an acquired psychiatric disorder insofar as the examiner noted that the Veteran reported psychiatric symptoms at the time of entrance into service and opined that his symptoms were "aggravated" while on active duty.

In an April 2013 opinion, a VA physician concluded that it was medically undebatable that an innocently acquired psychiatric disorder existed prior to the Veteran's entrance into active duty.  

In rendering this opinion, the physician noted that since an early age, the "Veteran had difficulty adjusting to his mother and was described as 'the product of a domineering mother.'" It was noted that as a teenager in school he was already seen as an alcoholic, delinquent, and pathological liar; he did not graduate due to behavioral problems.  Finally, the examiner noted that the Veteran's discharge shortly after enlistment represents a logical pattern of prior adjustment problems. 

Similarly, in an April 2014 statement, a separate VHA physician concluded that it was medically undebatable that an anxiety disorder existed prior to the Veteran's entrance to service.  

Here, the VA physician noted that the Veteran reported symptoms of anxiety prior to service that included difficulties with sleep, nervous trouble and depression or excessive worry.  The examiner also referenced the Veteran's delinquency in childhood and treatment records that document that he was "always getting into trouble as a youngster."  Further, it was noted that the Veteran "acted out in school so much that he dropped out of high school during his senior year."

In this case, the Board finds that there is clear and unmistakable evidence that the Veteran had an innocently acquired psychiatric disorder prior to his entrance to active duty service based on the November 1965 self-report of medical history, the VHA expert opinions, and the post-service treatment records describing behavioral problems as a teenager and counseling at an even younger age.

In making this determination the Board has considered the Veteran's lay testimony that he did not experience any psychiatric problems prior to entering service.  Upon review, however, this statement is directly contradicted by the contemporaneous evidence of record, namely, the Veteran's November 1965 pre-induction self-report of medical history wherein he acknowledged nervousness and depression.  As well as an in-service statement wherein the Veteran describes having "nerve trouble" before joining the Air Force.

Further, while the October 2008 VA expert opinion indicated that "there is no clear evidence that [the Veteran's] psychiatric condition began while in the military, or was exacerbated by events that occurred while in the military" the physician did not comment on the likelihood that the Veteran's condition preexisted his active duty service. 

With respect to the other records contained in the claims file, such as a VA May 1981 private treatment record that reported that the Veteran had a 3-4 year history of "trouble with nerves" and a January 1993 Determination from the Social Security Administration that indicated the Veteran had an Affective Disorder and a Panic disorder that began in 1991, these records were rendered without the benefit of the Veteran's service treatment records or service personnel records and do not address the numerous documents in the claims file that describe childhood psychiatric problems.  

Having found that the evidence clearly and unmistakably shows that the Veteran had a psychiatric disorder that preexisted his service, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting injury was not aggravated by service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board notes initially that all of the lay evidence is directed at establishing in-service incurrence, not aggravation, of the psychiatric disability. As such, none of the lay evidence is relevant to the question of aggravation.

Upon separation examination in June 1966, it was determined that there was no significant illness or injury during his term of service and no aggravation of preexisting conditions.

In an April 2014 opinion, a VHA physician opined that "it [was] medically undebatable that the [Veteran's] anxiety disorder was not permanently aggravated beyond the natural progression of the disease during his brief period of service.  It was noted that while the Veteran contends that he "was doing real good" and that he was doing fine" until an alleged in-service assault, his "Basic Training records show that, in fact, he was failing basic training.  He received 'Unsatisfactory' ratings for both Week 1 and Week 2 of basic training." 

After quoting directly from the Veteran's service personnel records that documented his continued unsatisfactory performance in basic training, the April 2014 VA physician noted opined that the Veteran's "anxiety disorder was not aggravated beyond [the] natural progression [of the disease] during the patient's brief active duty service.  

Rather, it appeared from the record that the patient's pre-existing anxiety was" exacerbated by failing basic training.  Crucially, the examiner stated that the Veteran's disability was not aggravated beyond the natural progression of the disease, but within the natural progression of the disease. 

As noted, the Veteran has alleged that he was assaulted while on active duty and this incident resulted in his current psychiatric disability.  While an April 2013 VHA physician and the July 2007 VA examiner indicated that the Veteran's preexisting psychiatric disability was aggravated as a result of this in-service assault, the Board finds that these opinions were based on an inaccurate factual premise and entitled to no weight of probative value.  See Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet.App. 458, 461 (1993))).

In a November 2002 statement in support of his claim, as well as at his personal hearings, the Veteran asserted that was attacked by four men while on guard duty.  He claimed that he was hit on the head with clubs, hospitalized, and subsequently discharged from service.  

Specifically, the Veteran stated that, while in basic training he was assigned to guard a service member who went AWOL. See the May 2005 Hearing Transcript, page 3.  The Veteran testified that the prisoner was being held in the sergeant's quarters of his barracks at Lackland Air Force Base and, while on guard, he was assaulted and woke up in the hospital.  

The Veteran reported that he was hit in the back of his head and received a "number of stitches." Id at 5.  He further testified that after he was released from the hospital, he was asked to see a psychiatrist who recommended that he be discharged.  The Veteran reported that he had "begged . . . to stay in the service" but was given an honorable discharge.

The Veteran's service treatment records make no mention to an in-service assault or head injury.  The Veteran's allegation that he was referred to a psychiatrist following an in-service head injury is directly contradicted by the contemporaneous evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Specifically, a May 1966 Mental Hygiene Evaluation stated that the Veteran was "referred to the base medical dispensary for evaluation following a recent episode of apparent difficulty in the training situation presumably caused by an acute stress reaction."  It was noted that he had "not performed at a passing level according to Air Force standards" and "it [was] apparent that continued training [was] impossible."  The service personnel records indicated that the Veteran was sent to the Mental Health Clinic following unsatisfactory performance during the first two weeks of boot camp, not as a result of an in-service assault.

The Veteran's claim that he had desired to stay on active duty is also directly contradicted by the contemporaneous evidence of record.  Specifically, the service treatment records contain a handwritten statement from the Veteran wherein he reported experiencing "nerve trouble before" joining the Air Force and that he was currently experiencing difficulty sleeping, headaches, nausea.  He reported that he was crying at night and that he wanted to be "left alone and [to] go home."  He reported that he was home-sick and wanted a discharge "more than anything." 

Furthermore, the Board finds the Veteran's allegation that he was responsible for guarding a service member to be not credible for several reasons.  

First, the Veteran's service personnel and service treatment records indicated that he did not complete basic training; his MOS was listed as a basic airman. As such, the Veteran's allegation that he was asked to guard a service member who went AWOL is not credible. The Veteran has offered no cogent explanation as to why new recruits would be tasked with guarding prisoners.  

Second, the Veteran has not explained why a prisoner would be locked in an office in the recruit barracks instead of at the at Lackland Air Force Base's security facility.  

In support of his claim, the Veteran has submitted a September 2003 lay statement from a fellow serviceman, J.D.  In this statement, J.D., reported that was stationed with the Veteran at Lackland Air Force Base for basic training. He recalled that "about two weeks into the training we had base liberty and when [he] came back [the Veteran] was gone from the barracks."  He reported that he was never told the reason for the Veteran's discharge. 

In a second statement received in January 2009, J.D. stated that he was given a base pass while the Veteran and three other airmen were "given the duty."  J.D. reported that, when he returned from liberty, "the Veteran and the other airmen were gone and nothing was mentioned about it." 

Upon review, these statements do not provide any verification that the Veteran was attacked while on active duty.  Moreover, J.D.'s second statement, which indicated that the Veteran and three other service members were assigned to guard duty was not credible for the reasons set forth above.  

Specifically, the notion that four recruits, who had completed only two weeks of basic training, would be assigned to guard a prisoner (who had a history of flight) who was being held in a locked office in the recruit barracks instead of a security facility, is simply not believable.

Further, the Board notes that the record contains numerous post-service psychiatric treatment records.  As noted by D.C., M.D., "these notes document that discussions that occurred in therapy cover[ed] a wide range of topics, including the loss of [his] wife, problems with a roommate, supporting his grandchild, stress with a sibling, a small claims case, a motor vehicle accident, and various recreational activities. From the notes, it appears that these were open, productive sessions in which the Veteran was free to discuss a wide range of issues.  At no point in the notes was there any notation that the [Veteran] mentioned his time in the military or was having emotional issues pertaining to that time."  See Caluza v. Derwinski, 7Vet. App. 498, 511 (1995) (the Board may consider "facial plausibility, and consistency with other evidence submitted on behalf of the Veteran" in assessing credibility); Fed. R. of Evid. 803(4) (Statements made to health care providers for purposes of diagnosis and treatment are extremely trustworthy because of a patient's strong motivation to be truthful); Thurber v. Brown, 5 Vet. App. 119, 126 (1993) (Federal Rules of Evidence may be used as a persuasive source of authority). 

Indeed, if the Veteran's active duty service was responsible for his current psychiatric problems, as he currently alleges, a reasonable person would have, at the very least, mentioned his military service or alleged in-service assault at some point while receiving psychiatric treatment during the three decades that have elapsed following his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).

The Board observes that the first evidence of a head injury comes from an April 1988 private treatment record documenting that the Veteran tripped over a step and hit his head on the bumper of a truck. 

When the Veteran was treated for a subsequent head injury in 1992, he mentioned his prior head 1988 injury, but did not discuss an in-service assault that resulted in a loss of consciousness, hospitalization and required multiple stitches to the back of his head. 

Again, if the Veteran had indeed incurred an in-service head injury that resulted in a loss of consciousness, hospitalization and required multiple stitches, a reasonable person would have reported such an injury to his health care providers at the time of his post-service concussion treatment. 

Simply stated, the Board finds the Veteran's allegations and the lay statement from J.D. not credible.  The Veteran did not incur an in-service injury.  Any medical opinion relying on the Veteran's allegation of an in-service stressor is entitled to no weight of probative value.  

At this juncture, the Board notes that the April 2014 VHA physician addressed the Veteran's diagnosis of an anxiety disorder.  Upon review, the October 2008 VHA physician indicated that the Veteran's prior diagnosis of cyclothymia was not appropriate and the Veteran should have been diagnosed with dysthymia.  

In light of the April 2013 and April 2014 VHA opinions, it is unclear whether the 2008 VHA physician was correcting a prior diagnosis or providing a current diagnosis of dysthymia.  

In any event, as discussed, the Veteran did not incur an in-service injury and the record does not contain any credible evidence suggesting that the Veteran has a depressive disorder that his related to his active duty service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As a result, the record provides clear and unmistakable evidence against in-service aggravation of the psychiatric disability.  As stated, the lay evidence does not address in-service aggravation and the credible post-service medical evidence establishes that the Veteran's disability was not aggravated beyond the normal progression of the disease. 

Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's psychiatric disorder both preexisted service, and was not aggravated by service, and that presumption of soundness is rebutted. See 38 U.S.C.A. § 1111; See Wagner, supra; 38 C.F.R. § 3.303; VAOPGCPREC 3-03 (July 16, 2003). 

Where the presumption of soundness is rebutted, a claimant can only receive service connection based on aggravation; however, the Board has already determined that the Veteran's acquired psychiatric disorder was clearly and unmistakably not aggravated during service and that there was never an in-service injury.  

Accordingly, the Board finds that the preponderance of the evidence is against incurrence or aggravation of an acquired psychiatric disorder during the Veteran's service. Hence, the claim of service connection must fail.


ORDER

Service connection for an innocently acquired psychiatric disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


